United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           May 15, 2003

                                               Before

                               Hon. Joel M. Flaum, Chief Judge

                               Hon. Harlington Wood, Jr., Circuit Judge

                               Hon. Daniel A. Manion, Circuit Judge


No. 01-3648                                             Appeal from the United States District
                                                        Court for the Eastern District
John Doe and Jane Doe, et al.,                          of Wisconsin
                    Plaintiffs-Appellants,
                                                        No. 99 C 907
       v.
                                                        J. P. Stadtmueller, Judge.
Carla Heck, et al,
                     Defendants-Appellees.


                                            ORDER

       The opinion of this court issued on April 16, 2003 is amended as follows:

       Replace the text of fn. 13 with the following:

       To the extent the plaintiffs’ suit against the defendants in their official capacities with the
       Bureau seeks retrospective monetary damages, this action constitutes a suit against the
       state that is prohibited by the Eleventh Amendment. Wynn v. Southward, 251 F.3d 588,
       592 (7th Cir. 2001). This aspect of the plaintiffs’ suit is, therefore, dismissed. See Higgins
       v. Mississippi, 217 F.3d 951, 954 (7th Cir. 2000) (though this court need not raise
       Eleventh Amendment immunity sua sponte, since it does not implicate subject matter
       jurisdiction, it may do so).

        On April 30, 2003 the appellees filed a petition for rehearing. All of the judges on the
original panel voted to deny the petition. The petition is therefore DENIED.